DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The claim language, features and scope appear to be so indefinite that it is impossible, at this time, for the examiner to ascertain what the reasonably related filed are and to perform prior art therein. However, a lack of art rejection at this time SHOULD NOT and MUST NOT be construed, by any means, as indicating allowable subject matter. The applicant is required to adequately address the indefiniteness issues raised hereinabove to firstly overcome this rejection and secondly to make it possible, to the best the Applicant can, for the examiner to perform reasonable prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the claim recites 
“a transmitter configured to transmit a first frame including: 
a plurality of first fields containing information for specifying resource units; and 
a plurality of second fields containing identifiers associated with the resource units, 
the identifiers each being an AID (Association Identifiers) allocated to a terminal by the wireless communication device or 
a predetermined first value different from the AID, 
		the resource unit associated with the predetermined first value being used for Uplink OFDMA (Orthogonal Frequency Division Multiple Access) based random access, - 
		the resource unit associated with the AID being used for Uplink OFDMA (Orthogonal Frequency Division Multiple Access) by a terminal allocated the AID”
It is not clear how one of the underlined limitations, "a predetermined first value", is related to the resource unit(s). Do the second fields contain either identifiers or a predetermined first value, or does each of the identifiers contained in the plurality of second fields become a predetermined first value? 
If the former’s answer is yes, it could be recited as follows; 
“a transmitter configured to transmit a first frame including: 
a plurality of first fields containing information for specifying resource units; and 

wherein the identifiers are associated with the resource units, each of the identifiers being an AID (Association Identifier) allocated to a terminal by the wireless communication device, and being used for Uplink OFDMA (Orthogonal Frequency Division Multiple Access) by the terminal allocated the AID, and 
wherein the predetermined first values are different from the AIDs, associated with the resource units and each of the predetermined first values is being used for Uplink OFDMA based random access”.
If the latter’s answer is yes, it could be recited as follows; 
“a transmitter configured to transmit a first frame including: 
a plurality of first fields containing information for specifying resource units; and 
a plurality of second fields containing identifiers associated with the resource units,
the identifiers each being an AID (Association identifier) allocated to a terminal by the wireless communication device or 
the identifiers each being a predetermined first value different from the AID,
wherein the resource unit associated with the AID being used for Uplink OFDMA (Orthogonal Frequency Division Multiple Access) by a terminal allocated the AID or
wherein the resource unit associated with the predetermined first value being used for Uplink OFDMA based random access”
The recitation in claim 1 recites "the resource units", a plural term, and then recite "the resource unit" associated with either the predetermined first value or the AID by changing the plural term to a singular term. This needs to be clarified. 

“each of the one or more third fields includes 
the AID of the terminal which has transmitted the second frame using the resource unit associated with the AID of the terminal in the Uplink OFDMA if the AID of the terminal is contained in one of the second fields in the first frame; or 
the first predetermined value if the AID of the terminal is not contained in any of the first frames and the terminal has transmitted the second frame using the resource unit associated with the first predetermined value in the uplink OFDMA based random access." 
This feature can be rewritten to avoid any confusion as follows; 
“each of the one or more third fields includes either
the AID of the terminal which has transmitted the second frame using the resource unit associated with the AID of the terminal in the Uplink OFDMA if the AID of the terminal is contained in one of the second fields in the first frame; or 
the first predetermined value and the terminal has transmitted the second frame using the resource unit associated with the first predetermined value in the uplink OFDMA based random access."
Regarding claims 3 and 4, the claims recite similar limitations, thus contain the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above. 
Regarding claims 2 and 5, these claims depend from claim 1 and claim 4, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411